Citation Nr: 1638284	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  04-18 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating greater than 20 percent for a right knee injury with instability.

2.  Entitlement to an initial rating greater than 10 percent for right knee degenerative joint disease for the period from February 28, 2002 through October 7, 2004, and from January 1, 2005, through the present.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

N. Holtz, Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 to March 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from
July 2002 and October 2008 rating decisions of the Department of Veterans Affairs
(VA) Regional Office (RO) in, Waco, Texas.  An August 2004 rating decision granted a separate 10 percent rating for right knee degenerative joint disease.  Since these awards did not constitute a full grant of the benefits sought, the issues remain in appellate status.  AB v Brown, 6 Vet. App. 35, 39 (1993).

In November 2007, a hearing was held before a Decision Review Officer (DRO). 
In September 2010, a Board hearing was held before the undersigned.  Transcripts of these hearings are of record.

In November 2011 and July 2015, the Veteran's claims were remanded by the Board for additional development.  

A separate July 2015 Board decision remanded a number of other matters, including appeals for entitlement to increased ratings for his left knee disabilities and entitlement to a total disability rating due to individual unemployability, to the Agency of Original Jurisdiction.  That appeal has yet to be recertified to the Board, and those issues will be adjudicated after they are returned to the Board's jurisdiction. 


FINDINGS OF FACT

1.  During the period on appeal, the Veteran's range of motion of the right knee was not limited to less than 90 degrees of flexion, or more than 5 degrees of extension.

2.  The Veteran's right knee disability has not manifested in "severe" instability.

3.  The Veteran's right knee disability involves torn semilunar cartilage, and has frequently resulted in locking and effusion.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for right knee degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5260, 5261 (2015).

2.  The criteria for a rating in excess of 20 percent for instability of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2015).

3.  The criteria for a separate 20 percent rating for right knee torn semilunar cartilage productive of frequent locking and effusion have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5258 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran presents appeals for an increased rating for his service-connected right knee disabilities.  As discussed below, the Board is unable to grant additional benefits for the Veteran's limitation of motion, or the instability of his knee, but is able to grant a separate compensable rating for symptomatology associated with his damaged meniscus.


I. VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

With respect to the duty to notify, a September 2003 letter informed the Veteran that of what the evidence needed to demonstrate in order to substantiate the claim. Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  The undersigned further addressed type of evidence the Board needed to grant the appeal at the September 2010 hearing.

VA has complied with the duty to assist, having procured the relevant VA, Social Security, and private treatment records, and provided multiple examinations during the period on appeal.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The results of an August 2015 examination are of record, indicating substantial compliance with the Board's July 2015 remand instructions. See Stegall v. West, 11 Vet. App. 268, 271 (1998).  There is no indication of any outstanding evidence relevant to the Veteran's claim; all necessary development has been accomplished, and no further assistance is required.  38 C.F.R. § 3.159(c)(2015); Bernard v. Brown, 4 Vet. App. 384 (1993). 

Concerning the Board's duties at the Veteran's hearing, the September 2010 Travel Board hearing focused on the elements necessary to substantiate his increased rating claim and the Veteran, through his testimony and his representative's statements, demonstrated actual knowledge of those elements.  As such, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2015). 

II.  Increased Ratings

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015). 

A. Limitation of Motion

The first rating currently applied to the right knee is a 10 percent rating for painful motion throughout the period on appeal (excepting a period from October 8, 2004 through December 31, 2004, during which time he was in receipt of a temporary total rating under 38 C.F.R. § 4.30 (2015) for the right knee symptoms based on the need for convalescence following surgery), under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5260.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2015).  

For disabilities that result in limitation of motion, Diagnostic Code 5010 directs assignment of a rating under the criteria provided in Diagnostic Code 5003, which covers degenerative arthritis.  See Diagnostic Code 5010.  Diagnostic Code 5003 provides that degenerative arthritis established by x-ray is rated on the basis of limitation of motion under the appropriate diagnostic codes for the joint involved. If the limitation of motion of the joint involved is noncompensable, a rating of 10 percent is applicable.  Id.  Limitation of motion means either limitation of flexion (Diagnostic Code 5260), or limitation of extension (Diagnostic Code 5261).  For compensable limitation of motion under these diagnostic codes, the Veteran must demonstrate flexion limited to 45 degrees under 5260 (a 10 percent rating), or 10 degrees of lost extension under 5261 (also a 10 percent rating).  Additional limitation would result in higher applicable ratings, and separate ratings may be assigned where there is both compensable loss of extension and loss of flexion.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202, 208 (1995).  The Court of Appeals for Veterans Claims (Court) has further explained, however, that "pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss."  Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  38 C.F.R. §§ 4.40, 4.45 (2015).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The Board has reviewed the entirety of the record, and has found no evidence that the Veteran's limitation of motion ever approached the range necessary to warrant a rating higher than the 10 percent currently applied under Diagnostic Code 5010-5260.  The Veteran's flexion of the right knee was 90 degrees at its nadir.  See Medical Treatment Record, Government Facility, Dec. 28, 2007; Medical Treatment Record, Government Facility, Oct. 30, 2009; Disability Benefits Questionnaire, Sept. 29, 2015 (considering range of motion with weight bearing, see Correia v. McDonald, 29 Vet. App. 158, 169-79 (2016)).  At no time was there additional loss beyond 90 degrees due pain, weakness, fatigability, or incoordination, to include following repetitive motion.  See 38 C.F.R. § 4.45 (2015). 

The measured range of extension was consistently between -10 (see, e.g., Medical Treatment Record - Government Facility, Sept. 7, 2006; Medical Treatment Record - Government Facility, Oct. 30, 2009) and 0 degrees (see, e.g., VA Examination, June 25, 2002; VA Examination, June 12, 2004; C&P Examination, August 2015).  There are two outliers of record, neither of which would warrant a separate rating for extension.  One of the two demonstrated even further extension, to -15 degrees.  See Medical Treatment Record - Government Facility, Dec. 28, 2007.  The other outlier is the only record that demonstrated any loss of extension, but the loss was only of 5 degrees, without any additional loss on repetitive use, and taking into consideration of pain on weight bearing.  See Disability Benefits Questionnaire, Sept. 29, 2015.  A 5 degree loss of extension is not compensable.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2015).  

Notably, a January 2010 VA Examination reported pain throughout a range of motion of the right knee consisting of 0-100 degrees.  That same report noted pain only at the extremes of flexion and extension, however, only two sentences later.  Finding the examination ambiguous, the Board ordered a new examination in its July 2015 remand.  The results of that examination demonstrated range of motion from 0 to 110 degrees, with pain beginning at 90 degrees.  Considering the entirety of the record, the weight of the evidence is overwhelmingly demonstrative that the Veteran's range of motion was not limited to 10 degrees or greater of extension, or 30 degrees or less of flexion (i.e., there has been no additional functional loss), due to pain.  Mitchell, 25 Vet. App. at 43.

Considering the evidence of the lost range of motion, the Board cannot conclude that a rating higher than the currently-assigned 10 percent rating under Diagnostic Code 5010-5260 is warranted, and the Veteran's claim in this regard must be denied.

B. Instability

The second rating VA has assigned to the Veteran's knee disability is a 20 percent rating under Diagnostic Code 5257 based on symptoms of moderate instability.  For a higher rating under Diagnostic Code 5257, he would need to demonstrate severe lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2015).

The Veteran testified at his September 2010 hearing that he wore braces constantly.  See Sept. 2010 Hearing Testimony (T.) at 5.  His knee gives out on him frequently, but he had only fallen twice.  T. at 6, 8.  Previously, the Veteran testified that his right knee buckled when he did not wear a brace.  See Nov. 2007 Decision Review Officer Hearing Testimony at 8.  His lay testimony is supported by medical evidence of record.  An August 2015 VA examination documented "moderate" right knee instability, with lateral instability of "2+ (5-10 millimeters)".  See VA Examination, Aug. 14, 2015, at 8.  A September 2015 Disability Benefits Questionnaire noted identical findings.  See Disability Benefits Questionnaire, Sept. 29, 2015, at 33.  Considering the consistency with some of the objective testing of record, the Board finds his lay testimony in this regard competent and credible.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).  

The Board finds that the lay evidence concerning his brace and the times during which his knee gives out, interpreted in light of the August and September 2015 examination reports that document objective evidence of moderate instability, as well as the lack of any objective findings of more severe instability (discussed below) are supportive of the currently-assigned 20 percent rating for moderate instability under Diagnostic Code 5257.  The remainder of the evidence of record, however, suggests that the Veteran's instability is less than moderate, and certainly not severe so as to warrant a higher rating.  

Evidence from early in the record fails to document any instability.  A June 2002 VA examination noted no evidence of instability, despite evidence of a possible longitudinal tear of the anterior cruciate ligament.  See VA Examination, June 25, 2002, at 1.  An October 2003 private examination found no instability.  See Medical Treatment Record, Non-Government Facility, Oct. 17, 2003, at 8.  A January 2009 VA examination noted negative objective testing for instability.  See VA Examination, Jan. 29, 2010. 

There are also instances of record where the Veteran claims to experience instability, but objective testing does not corroborate the same.  For example, the Veteran reported some instability of the right knee to VA examiners in June 2004 and July 2006, though objective testing in both instances was negative.  See VA Examination, June 12, 2004, at 2; VA Examination, July 1, 2006, at 2.

In weighing the evidence in light of the applicable diagnostic code, the Board finds that, while there is evidence of instability of record, there are no instances of more than "moderate" instability documented.  Further, the available evidence between 2002 and 2010 demonstrates several objective test results showing no instability of the right knee.  Even in light of the requirement that the Secretary afford the Veteran the benefit of the doubt, 38 U.S.C.A. § 5107 (West 2014), Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Board simply cannot find that a higher rating under Diagnostic Code 5257 for severe instability is warranted. 

C. Meniscal symptomatology

Although unable to find in favor of the Veteran on the questions of the whether increased ratings are appropriate based on his lost range of motion and due to instability, the Board is able to grant a 20 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5258, due to locking and effusion of the joint, related to a torn meniscus.  Under this diagnostic code, a 20 percent rating is warranted where there is dislocated semilunar cartilage (i.e., meniscal cartilage) with frequent episodes of locking, pain, and effusion.

An MRI of the right knee from April 2002 noted a small effusion, found a "grade II signal, posterior horn of the medial meniscus compatible with meniscoid degeneration", and noted that a meniscal tear could not be excluded.  See VA examination, June 25, 2002, at 3.  That diagnosis was confirmed by a private provider who reviewed the same MRI, noting an abnormal signal in the medial meniscus with joint effusion.  See Medical Record, Non-Governmental Facility, Oct. 17, 2003, at 3.

A right knee x-ray from January 2009 demonstrated maceration of the body and posterior horn of the lateral meniscus, and a degenerative signal within the medial meniscus.  See Medical Treatment Record, Government Facility, Feb. 10, 2010, at 7.  That examiner diagnosed the Veteran with a complex tear involving the body and a large portion of the posterior horn of the lateral meniscus, as well as joint effusion.  Id.  

The Veteran has credibly reported regular joint locking.  In 2004, he reported intermittent swelling and locking of the knee.  See VA examination, June 12, 2004, at 1.  He stated that he had locking at both of his appeals hearings.  See Nov. 2007 Decision Review Officer Hearing at 4; T. at 3, 19.  He described knee locking in a Social Security report from May 2014 (see Medical Treatment Records, Furnished by SSA, May 14, 2014, at 101), and at the time of a September 2015 examination.  See Disability Benefits Questionnaire, Sept. 29, 2015, at 25.  

It is evident that the Veteran's meniscal symptomatology has been present throughout the period on appeal, especially in light of the MRI and x-ray results from early in the appellate period.  The record documents frequent locking and effusion related to the torn meniscus.  As such, the full 20 percent rating under Diagnostic Code 5258 is warranted.  

III.  Extraschedular Consideration

VA's schedule of disability ratings is based on average impairment in earning capacity in civil occupations from specific injuries or combinations of injuries.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.321(a) (2015).  Where the ratings are inadequate to address the Veteran's symptomatology, he may be entitled to an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2015).  Referral for extraschedular consideration "may be based on the collective impact of [a] veteran's disabilities."  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).

In Thun v. Peake, the Court provided a framework for determining whether an extraschedular rating is warranted.  22 Vet. App. 111, 115 (2008).  In the first step, the Board must determine whether the evidence "presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.  If so, the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" or "frequent periods of hospitalization."  Id. at 116.  If these two prongs are met, then the Board is to refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration.  Id.  

In this case, the Veteran does not meet the first prong of the Thun analysis, as there is no suggestion that the ratings are inadequate.  First, the Veteran has not claimed that the available schedular ratings are inadequate.  Second, the evidence of record does not itself suggest that extraschedular consideration is warranted.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016) (noting that the issue of whether referral for extraschedular consideration is warranted must be argued by the claimant or reasonably raised by the record).  In this regard, VA has now assigned three separate ratings to address the right knee disability, which, as discussed above, fully capture the disabling effects of his ; one for limited motion (10 percent), one for instability (20 percent), and one for locking and effusion related to a torn meniscus (20 percent).  The Veteran's right knee symptomatology is fully captured by these ratings, and the rating criteria allow for potential higher ratings, were his symptomatology worse.  Thun, 22 Vet. App. at 115.

It is evident that the Veteran has lost some time from work as a result of his right knee disability.  He testified in September 2010 that he had missed "three to four" weeks from work each year due to his right knee disability.  While missed work is not explicitly addressed in the rating criteria for the right knee, the Schedule for Rating Disabilities in 38 C.F.R. Part 4 is designed to address "considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2015).  Here, the Veteran's right knee, by itself, provides the Veteran with a combined 40 percent disability rating.  See 38 C.F.R. § 4.25 (2015).  The Board finds that a disability resulting in three to four weeks of lost time from work (7.6 percent of the year) is addressed by a combined 40 percent disability rating.  Therefore, referral for assignment of an extraschedular evaluation in this case is not in order.  38 C.F.R. § 3.321(b) (2015).

Finally, the Board has not considered other service-connected disabilities in this particular extraschedular evaluation under Johnson, as such consideration would be inappropriate in this particular case.  The Veteran's other service-connected disabilities are presently on appeal, but are currently with the Veterans Benefits Administration on remand, and, upon return to the Board's jurisdiction, will be heard by the Veterans Law Judge who held a hearing on those issues. 


ORDER

Entitlement to an increased rating greater than 20 percent for a right knee injury with instability is denied.

Entitlement to an initial rating greater than 10 percent for right knee degenerative joint disease for the period from February 28, 2002 through October 7, 2004, and from January 1, 2005 through the present, is denied.

Entitlement to a 20 percent rating for right knee torn semilunar cartilage resulting in frequent locking and effusion is granted, subject to the laws and regulations governing the payment of monetary benefits.  




____________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


